MEMORANDUM **
Hovhannes Grigoryan, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ decision, which affirmed the immigration judge’s denial of his application for asylum, withholding of removal, and Convention Against Torture relief. We dismiss the petition. This court lacks jurisdiction over this petition for review because it was filed more than 30 days after the date of the decision of the Board of Immigration Appeals. See 8 U.S.C. § 1252(b)(1); Sheviakov v. INS, 237 F.3d 1144 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.